[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #106)
CT Page 10066
The defendant's motion to strike count four of the plaintiff's revised complaint is denied. In court four, the plaintiff incorporates the allegations of count one and two, alleging breach of contract and fraud, and further alleges that the defendant: used the breach of contract "in a coercive manner, as leverage in a distinct and separate dispute which has arisen between the parties;" refused to deal in good faith; that the defendant's conduct has been "unfair, deceptive, oppressive, willful and/or immoral;" and the defendant's acts have caused the plaintiff to be "severely damaged." These allegations, viewed in the light most favorable to the plaintiff, sufficiently allege a violation of the Connecticut Unfair Trade Practices Act. See generally NorwichSavings Society v. Caldrello, 38 Conn. App. 859, 865-66, ___ A.2d ___ (1985).
D'ANDREA, J.